Citation Nr: 1317292	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  12-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of a pulmonary disorder, to include bronchitis and asthma.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issues have been recharacterized as noted on the title page to better reflect the Veteran's contentions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2012 VA Form 9, the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at the RO.  The hearing was scheduled for March 2013, and the Veteran was sent a notice letter in January 2013.

In correspondence received on January 18, 2013, the Veteran indicated that he was unable to travel to Chicago for the scheduled hearing due to his health.  He requested that a video conference be scheduled instead.

In a January 23, 2013 VA Form 21-0820, the Veteran indicated that he wanted to cancel his request for a Travel Board hearing.  He requested that a video conference be scheduled at a local VA facility as opposed to the Chicago RO.  Later that day, 

the Veteran's representative withdrew the Veteran's request for a Board hearing.  See January 23, 2013 VA Form 21-0820.

In a March 2013 VA Form 21-4138, the Veteran stated that he "will attend a scheduled BVA hearing."  In May 2013, the Veteran confirmed that he will appear before a VLJ at a video conference hearing at the RO.  See May 2013 VA Form 119.  As such, remand is warranted so that he may be afforded the requested video conference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing at the RO, with appropriate notification to the Veteran.  After a video conference hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



